DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimada et al. (8,372,053).
With respect to claim 1, Shimada discloses a disposable absorbent article, as shown in figure 1, comprising a first waist region 6 having a first waist edge, a second waist region 8 having a second waist edge, a crotch region 7, a first longitudinal edge, a second longitudinal edge, and a longitudinal centerline IV, as shown in figure 2. A chassis 2 comprises a topsheet 27, a backsheet 14, and an absorbent core 14, as shown in figure 4. A back ear 12 is joined to the chassis in the second waist region, as shown in figure 1. The first and second longitudinal edges and first and second waist edges form a chassis periphery having a varying width, as shown in figure 2. An elastic component is joined to the chassis and comprises a first elasticized region comprising an attachment zone, a first elastic member 19, and a second elastic member 18, as shown in figure 4. The first elastic member 19 and second elastic member 18 are joined to the chassis is different manners in the attachment zone, as shown in figures 5 and 6. 
With respect to claim 2, the elasticized component is a waist gasketing system, as shown in figure 2.
With respect to claim 3, the first elastic member 19 is discontinuously joined to the chassis, and the second elastic member 18 is continuously joined to the chassis, as shown in figures 5 and 6. 
With respect to claim 4, the backsheet 14 comprises a material perimeter that is coterminous with the chassis periphery, as shown in figure 2.
With respect to claim 5, the back ear is joined to a garment-facing side of the backsheet 14, as shown in figure 2.
With respect to claim 6, the back ear 12 comprises a fastening system 13, as shown in figure 1, having an inboard edge that is inboard pf the longitudinal edge and therefore is inboard by a distance of greater than 0 mm.
With respect to claim 10, a leg gasketing system comprises an outer cuff 11 having an outer cuff edge (i.e. the longitudinal edge of the leg opening) and an inner cuff edge (i.e. the leg elastic members 23, as shown in figure 1. 
With respect to claim 17, Shimada discloses a disposable absorbent article, as shown in figure 1, comprising a first waist region 6 having a first waist edge, a second waist region 8 having a second waist edge, a crotch region 7, a first longitudinal edge, a second longitudinal edge, and a longitudinal centerline IV, as shown in figure 2. A chassis 2 comprises a topsheet 27, a backsheet 28, and an absorbent core 14, as shown in figure 4. The first and second longitudinal edges and first and second waist edges form a chassis periphery having a varying width comprising a minimum width in the crotch region 7, as shown in figure 2. The backsheet 28 comprises a polymeric film layer, as disclosed in column 13, lines 5-7, the backsheet having a maximum lateral width that is less than the minimum width of the chassis in the crotch region, as shown in figure 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 11, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimada et al. (8,372,053).
With respect to claims 8 and 18, Shimada discloses all aspects of the claimed invention with the exception of the first maximum width to second maximum width ratio being about 1.4 to about 2.7. Shimada shows in figure 2 a first maximum width that is greater than a second maximum width, but remains silent as to the ratio of widths. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the article of Shimada with a first maximum width to second maximum width ratio of about 1.4 to about 2.7, to achieve the predictable result of an article having waist portions that have dimensions relative to each other that are sufficient to extend around the waist of a wearer.
With respect to claims 9 and 19, Shimada discloses all aspects of the claimed invention with the exception of the first and second longitudinal edges continuously sloping outside the first maximum width zone. Shimada shows in figure 2 that at least a portion of the first and second longitudinal edges are sloped outside of the maximum width zone, but does not disclose a continuous slope. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the article of Shimada with first and second longitudinal edges that continuously slope outside the first maximum width zone, since modifications of shape are an obvious matter of design choice and optimizing the shape would have been within the level of skill of one of ordinary skill in the art.
With respect to claim 11, the article comprises two leg gasketing systems, one on each leg opening, as shown in figure 1. The maximum cuff width (i.e. the maximum width between let elastics 23) is greater than the minimum width of the article, as shown in figure 2. Shimada does not disclose the maximum cuff width is at least about 10 mm greater than the minimum width. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the maximum cuff width of Shimada at least about 10 mm greater than the minimum width to achieve the predictable result of a minimum crotch width that is significantly smaller than the width in the waist region in order to provide an article with a crotch region that is narrow enough to comfortably fit between the legs of a wearer.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10,398,608. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claim discloses all limitations of the patented claim with the exception of maximum widths in the first and second waist regions. Making the waist regions of an absorbent article wider than the minimum width of the crotch region is well-known in the art to provide an hour-glass shaped article that has a more anatomical, comfortable fit.
Allowable Subject Matter
Claims 7, 12, and 14-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Shimada, does not disclose the waist edge width is less than a maximum width in the first waist region, but instead shows in figure 2 that the waist edge width is equal to the maximum width of the first waist region. Shimada also does not disclose that the first and second elastic members 18 and 19 have different strain values. With respect to claims 14-16, the claims depend from claim 13 which is only rejected under a Double Patenting rejection, and claims 14-16 to not correspond to any claims in the copending application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781